CaSe: 5218-CV-02523-.]RA DOC #Z 1-2 Filed: 11/01/18 1 012. Page|D #Z 26
CIVIL COVER SHEET

JS 44 (Rev. 06."17)

The JS 44 civil cover sheet end the in

formation contained herein neither replace nor s
erence ofth

provided b _ lp_cal_ rules of_c(_)urt. This form, approved by the .ludicial Corl
purpose 0 initiating the civil docket sheet. (SEE JNSTRUCTIONS ON N!;'X'I` !’AGE OF TH!S FORM.}

l. (a) PLAINTlFFS

Latrent Redrick

Jamon Pruiett

(b) County Of' Residence oi` First L.isted P]ainiiff
(EXCL"PTIN U.S. P].AINYTFF CASES}

Summit

(C) Attomeys (Firm Nanre, Az.|_'dress, and I`e.'eéhone Nimiber)

Frledman &

i|bert

55 Pub|ic Square Suite 1055
C|eve|and Ohio 44113

U
C

DEFENDANTS

A[i.Om€yS (.'fKnu\s'n)

 

pp]lement the tilin and service ol` pleadings or other papers us re uired by law, except as
nited Statcs in eptember 1974, is required for the use ofthe

lcrk ofCourt for the

City of Akron, John Turnurel Utomhin Ol<oh and

Scott Lietke

Summit

County of Residence of First Listed Defendant
(!N U..S`. PLAINTIFFCASES ONL 1')
NOTE: lN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

John Christopher Reece

|Vlichael J. Defibaugh

 

II. BASIS OF JUR[SD!CTION {Pi'ace an "X" in One Hux ().»n'y)

 

(I"or Dl`versr'iy Cases On.'_'yj

 

lII. ClTIZENSHlP OF PRINCIPAL PARTIES (Pi'ace an "X" in 0ne Boxfar Pi'ainrlfr

and O:re Boxfor Defendam)

 

 

 

   

 

  

 

   
   

 

 

 

   

 

 

 

 

 

 

 

 

D 448 Education

555 Prison Cundr`lion

 

 

   

 

 

g l U.S. Govemment d 3 Federa] Questiori PTF DEF P'I`F DEF
Pla.iniiff (U.S. GuvernmenrNora i’arly) Citizen of This Stnte ij l Cl l incorporated or Principal Place Cl 4 Cl 4
of Business In This State
IJ 2 U,S. Govemment EJ 4 Diversiry Citizen of A.nocher Scate Cl 2 Cl 2 lncorporaied and Prr`ncipa] Place Cl 5 Cl 5
Defendanl (.'ndr'cme Cr'rizenr}u'p of Parn'es in llerrr .'H) ofBusiness ln Anolher Scate
Citizen or Subjecl ofa Cl 3 C`l 3 Foreign Nation ij 6 Cl 6
Forei§n Coungy
IV. NATURE OF SUIT (Pl'a:e nn "X" in One Bux On.'y) C|ick here for: Nature ot`Su:`t Codc Dcscri tions.
I ' ‘ `. ';CONTRACT:; ' ": I'-Z 'f ~ ` *TORTS"??` ~ '- '-FORFE{TURE!PENAMY»J 2-']_§ANKRUPTCY.15 OTHER`STATUTES'Z;
|:l 110 [nsu.rance PERSONAL IN URY PERSONAL IN.IURY l:.\ 625 Drug Relatecl Seizure |J 422 Appcal 28 USC 158 Cl 375 False Clar`ms Ael
l:l 120 Marine 13 310 A\`rplene Cl 365 Pcrsonal injury - ofProperty 21 USC 88| |:l 423 Wichdrawal Cl 376 Qui Tam (31 USC
|:l 130 Miller Acl lJ 315 Airplane Product Produci Liability U 690 Other 28 USC 157 3729(5))
|:l 140 Negotiable lnstrument Liabi1ity l:l 367 Heallh CnreJ D 400 State Rcapportionmenf
C] 150 Recnvery dvaerpayrnenl CI 320 Assault, Libel & Phannaceutical : 7s . ~ |J 410 Antilrust
& En{`orcement of Judgment S]ander Personal injury Cl 820 Copyrights |J 430 Banks and Banking
Cl 151 Medicare Act ij 330 Federal Einployers’ Product Liability C| 830 Patenl U 450 Commerce
[‘_‘l 152 Recovery of Defaulted Liabi]ity l:l 368 Asbestos Persorial CI 835 Paient - .Abbreviated U 460 Deportation
Siudenl Loans l:l 340 Marine lnjury Product New Drug Application Cl 470 Racketeer lniluenced and
(Exelndes Veterans) l:l 345 Marine Product liability m C| 840 Tradernadc Comlpt Organizaiions
El 153 Recovery o{`O\»erpaymen¢ Liability PERSONAL PROPERTY ` - j `. : 4 -‘LAB()R; ~ » , 5' SOCIAL SECURITY='~ " Cl 480 Consumer Credit
o[`Veteran‘s Benef`its Cl 350 Metor Vehic|e Cl 370 Other Fraud 13 710 Fair Labor Standards C| 861 HIA (139511`1 Cl 490 Cablc¢'Sat TV
C.l 160 Siockliolders’ Suits Cl 355 Metor Vehicle Cl 371 Trui.h in Lending Act C| 862 Black Lurig (923) Cl 850 Secnrities."Con‘Lmoditiesi'l
lj 190 Olher Conlracl Product Liability Cl 380 Other Personal ij 720 Labor¢'Managemem C| 863 DlWCfDIWW (405(3)) Exchange
C.l 195 Contraet Product Liability Cl 360 OL11er Personal Properly Damagc Relations L`.| 864 SSID Title XVI |Il 890 Other Starulory Actions
13 196 Francln`se Injury C| 385 Pmperiy Damage ij 740 Railway Labor Ae| Cl 865 RSI (405(3)) U 891 Agricul¢ural Acrs
Cl 362 Persona] injury - Product Liability Cl 751 Fa.mily and Medical Cl 893 Environmental Matlcrs
Me_c_lical Malpractice __ Leave Ae\ ij 895 Freedom oflnt`onnation
?' `.`.fii=REA"L-r 'P'RO'PERTY» ' 1' =1':` l Cl'Vlli-RIGH'I` f‘PRIS¢)NER PE’E`ITIONS`¥. 111 790 Other Labor Litigation - EDERAL~TAX SUITS Act
C] 210 La.nd Condemnalion H440 Other Civil Rigl'its Habeas Corpus: C| 791 Employee Retirement Cl 870 Ta.xes (U,S. Plaintiff lJ 896 Arhitretion
l:l 220 Forcclosurc Cl 441 Voting l:| 463 Alien Detainee lncnrne Securiry Ael or Del`endant} l:l 899 Administralive Procedure
l:l 230 Renl Lease & Ejec\ment ij 442 Employment Cl 510 Motions to Vacale Cl 87| 1RS_T11ird Pa.ity Acl/Review or Appeal of
|:l 240 Torts to Land Cl 443 Housingl Sentenoe 26 USC 7609 Agency Decision
E.l 245 Tort Produet Liabiliry Accommodations l:l 530 Geneml lj 950 Conslituiionality of
E.l 290 All Olher Real Property E.\ 445 Arner. waisabililies - Cl 535 Death Penalty , ‘ iMMIGRAT[ON State Stalutes
Employrnent Olher: Cl 462 Natura]izalion Applicauon
13 446 Amer. waisabililies - C`l 540 Mandamus & Olher lJ 465 Other lmmigratiun
Other Cl 550 Civil Righls Aclions
l:l
ij

 

560 Civil Delainee -
Conditions of

 

Confinernenl

 

 

 

 

V. ORIGlN (P.i'ace mr "X" in One 30.1: Ol'll'y)

El l Original_ 2 Removed from Cl 3 Remanded from l:l 4 Reinslated or ij 5 Transferred from CI 6 Mu_ltid_istrict |J 8 Nlultid_istrict
Proceeding State Court Appellate Court Reopened Another Dism'¢t Litigatlon - L_itigatrc_m -
(specij/) Transfer Direet Frle

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

Cite the U.S. Civil Sl.atule under which you are filing (Da nor cimjurisdr'nriomrlslander unless diversiry):

 

 

ij cHECK ii= THlS

Brief` description of cause:
42U.S.C.§1983 claims related to police arrestl prosection and use of force

IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint

 

 

 

 

COMPLAINT: UNDER RULE 23, F»R~Cv-P~ JURY DEMAND: m res Cl No
VlIl. RELATED CASE(S)
lF ANY (See mmmom): JUDGE DOC:<ET NUMBER
DATE S]GNATURE OF ATTORNEY OF RECORD - /4=_
10-30-18 vw C/UUM//éz¢,(/
me 0NLY f
RECEIPT 14 AMOUNT APPLYING IFP .lUDGE MAG. JUDGE

CaSe: 5218-CV-02523-.]RA DOC #Z 1-2 Filed: 11/01/18 2 012. Page|D #Z 27

UN|TED STATES DlSTR|CT COURT
NORTHERN DlSTRiCT OF OHlO

Civil Categories: (P|ease check g_nMp_n_|_y).

1.-1 General Civi|
2. Administrative RevieW/Socia| Security
3. Habeas Corpus Death Pena|ty

 

 

 

 

*|f under Title 28, §2255. name the SENTENC|NG JUDGEZ ,,

' movements`asre.rn».>mmsm~a .\w:¢m\~.i.<.r.». .».¢.~=~.~.~.~i» ».vu=».¢‘a~ -i=si~-

RELATED OR REF|LED CA ES. See LR 3.1 which provides in pertinent part: "if an action is filed or removed to this Court
and assigned to a District Judge after which it is discontinued dismissed or remanded to a State court, and
subsequentiy refiled, it shall be assigned to the same Judge who received the initial case assignmentwithout regardfor
the piece of holding court in which the case was refiled. Counse| or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

 

This action: l:| is RELATED to another PEND|NG civil case |:|is a REF|LED case |:| was PREV|OUSLY REMANDED

lf applicab|e, please indicate on page 1 |n section V|ll, the name of the Judge and case number.

|n accordance with Loca| Civi| Rule 3.8, actions involving counties in the Eastem Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shall be filed at the To|edo office. For the
purpose of determining the proper division, and tor statisticaE reasons, the following information is requested

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 lN ORDER. UPON FINDFNG WHlCH
PARAGRAPH APPL|ES TO YOUR Ci¢\Sl`:"l ANSWER |T AND STOP.

(1) Resident defendantl lf the defendant resides in a county within this district, please set forth the name of such
county

couNTr: Summit

gm For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
it has its principal place of business in that district

(2) Non-Resiclent defendant. |f no defendant is a resident of a county_in this district, please set forth the county
wherein the cause of action arose or the event complained of occurred `

CQLJNTY:

(3) IM§. |f no defendant is a resident of this district, or if the defendant is a corporation not having a principle

place of business within the districtl and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiffs residence
COUNTY:

The Counties in the Northern District of Ohio are divided into divisions as shown'below.` After the county is
determined in Section fll, please check the appropriate division.

 

 

 

 

EASTERN DN|S|ON
AKRON (Counties: Carrol|, Ho|mes, Portage, Stark, Summit, Tuscarawas and Wayne}
CLEVELAND (Counties: Ash|and, Ashtabu|a, Crawford, Cuyahoga, Geauga, Lake,
Lora|n, Medina and Richland)
YOUNGSTOWN (Counties: Columblana, Mahoning and Trumbu|i)
WESTERN DlVISlON
m TOLEDO (Counties: Alien, Aug|aize, Defiance, Erie, Fulton, Hancook, Hardin, Henry,

Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky,`Seneca
VanWert, Wi||iams, Wood and Wyandot)

